Case 1:19-cv-00007-GNS-HBB Document 1-2 Filed 01/24/19 Page 1 of 2 PagelD #: 12

"Filed -

‘Filed

t
a

( _  18-61.01533 11/06/2018 ~ Brandi Duvall, Warren Circuit Clerk

COMMONWEALTH OF KENTUCKY
WARREN CIRCUIT COURT: |
DIVISION xt oe
* CIVIL ACTION NO. 18-CI- OS 33. .

Electronical y Filed ore °

.” BARBARA GANN AS NEXT FRIEND

- by counsel, and for her cause of action against the defendant, Wal-Mart Stores East, LP... -

AND GUARDIAN OFR.B,AMINOR - 8 PLAINTIFF |

woe a COMPLAING Se

WAL-MART STORES EAST, LP.

Serve: CT: Corporation System
306 West Main Street, Ste. 512 fe
Frankfort, KY 40601 . oo to ; DEFENDANTS .

~

Comes the plaintiff, Barbara Gann, as next friend and guardian of R.B., a minor,
. LS , .

. states as follows: So ee og |

. service of process is CT Conporation System, 306 W. Main Street, Suite 512, Frankfort, |

piandmothe and guardian, the plaintiff, Barbara Gann, shopping at the Wal-Mart Store Oo

1. ‘The plaintiff, Barbara Gann, is a citizen and resident of Bowling Green,

Z '
Warren County, Kentucky.

2. The Defendant, Wal-Mart Stores East, L. P. (Wal Mare) is, and was “at all
times, mentioned herein, a Arkansas corporation with its principal place of business at 702

S.w. 8 Street, Bentonville, Arkansas 7216-0215. Wai-Mart’s registered agent or ©

Kentucky 40601.

3. On or about October 12, 2017, the minor plinti, RB. , was, with his

#299 located at 150 Walton. Drive, Bowling Green, Warren County, Kentucky. : ' At this

“ : : <

18-Cl-01533 11/06/2018 - Brandi Duvall, Warren Circuit Clerk

4

Package:000003 of 000018 ~

Presiding Judge: HON. STEVE WILSON (608214).

Package : 000003 of 000018
ss

Case 1:19-cv-00007-GNS-HBB Document 1-2 Filed 01/24/19 Page 2 of 2 PagelD #: 13

Filed

t

18-Cl-01533 _ 41/06/2018 Brandi Duvall, Warren Circuit Clerk

-

time, the minor plaintiff was walking near Customer Service when he slipped and fell due .

- to a substance on the floor.

4, ~ As a ditect and proximate result of the negligence of the defendant, Wal-

mart Stores East, LP, the plaintiff, R. B., a minor, has suffered, and will continue to suffer,

from Severe, painful and permanent injuries and medical expenses. For all ‘of these

damages, the plaintiff i is entitled to recover compensatory damages from said defendant. .

_ WHEREFORE, the painify Barbara Gann, as next friend and guardian of R. B. a.

_ minor, demands judgment sgainst defendants, Wal-Mart Stores East, L.P., as follows:

Filed

A. ’ For compensatory damages in an amount in excess of the juriedictional

minimum limits of this Court;
: B. ot a ial by jury
Cc, For his costs expended herein, including attorneys’ fees; and
‘D. /Forall other relief to which he may appear entitled.

. This 6th day of November, 2018. Oe
ENGLISH, LUCAS, PRIEST & OWSLEY, Lip
1101 College Street, P.O. Box 770
Bowling Green, KY 42102-0770
(270) 781-6500 —

; 0970) 782-7782

-kroby@elpolaw.com
| Attorney for Plaintiff

-  _fs/J, Kyle Roby
“ . . J. KYLE ROBY

18-Cl-04 §33 11/08/2018 2 Brandi Duvall, Warren Circuit Clerk

Package:000004 of 000018

Presiding Judge: HON. STEVE WILSON (608214)

Package : 000004 of G00078
